EXHIBIT (10.16)

ECOLAB INC.

POLICY ON REIMBURSEMENT OF INCENTIVE PAYMENTS

(as amended on February 22, 2019)

 

1.



The Board shall, in all appropriate circumstances and to the extent permitted by
governing law, recoup any incentive compensation paid to an Executive to the
extent the compensation was due to the Executive’s Misconduct.

For purposes of this provision, “incentive compensation” means any (a) annual
incentive or long-term incentive award or discretionary bonus that is paid,
granted, earned, or vested based on financial metric, stock price, total
shareholder return goals or subjective goals unrelated to financial reporting
measures and (b) time vesting stock option or equity award.

2.



If there has been a restatement of the Company’s reported financial results
(whether or not based on Misconduct) due to material noncompliance with any
financial reporting requirement under the securities laws of the United States,
or incentive compensation was based on performance achievement that was
calculated in a materially inaccurate manner, the Board will review the
incentive compensation made during the three completed fiscal years immediately
preceding the date the Company is required to prepare a restatement or the
finding of the materially inaccurate performance calculations. If the incentive
compensation would have been lower or not made at all had it been based on the
restated financial statements or materially accurate performance calculations,
the Board will determine whether to recoup for the benefit of the Company an
amount equal to the excess of any incentive compensation made to an Executive
over the amount that would have been made according to the restated financial
statements or performance calculations. No recovery is required in event the
Board, in its sole discretion, determines that the cost of recovery would exceed
the amount recovered or such recovery would violate governing law.

For purposes of this provision, “incentive compensation” means any annual
incentive or long-term incentive award that is paid, granted, earned, or vested
based on financial metric, stock price, or total shareholder return goals.
Incentive compensation does not include time vesting stock options or equity
awards and annual incentives or discretionary bonuses that are based on
subjective goals unrelated to financial reporting measures.

3.



“Misconduct” means (i) a willful act or omission that results in a material
violation of applicable law, the Company’s code of conduct or a written Company
policy regarding financial matters or (ii) Failure to Appropriately Supervise
another individual who is responsible for such an act or omission, in each case
that resulted or could have resulted in significant financial or reputational
harm to the Company.

4.



“Failure to Appropriately Supervise” means the Executive knew that such
Misconduct was occurring and did not act in good faith to prevent such
Misconduct.

5.



“Executive” means a Corporate Officer as appointed by the Board.

6.



All Executives are required to agree to this policy in writing.

7.



This policy as amended will apply prospectively to annual incentive and
long-term incentive awards granted after the amendment effective date of
February 22, 2019.

[Signature page follows]





--------------------------------------------------------------------------------

 

EXHIBIT (10.16)

Agreed to this ____ day of ______________, 20____.

 

 

_____________________________

Signature

 

 

_____________________________

Print name

 



--------------------------------------------------------------------------------